Title: To Thomas Jefferson from Robert Williams, 12 August 1806
From: Williams, Robert
To: Jefferson, Thomas


                        
                            Dear Sir/
                            
                            No. Carolina Poplar Grove Augt. 12th. 1806
                        
                        I take the liberty to trouble you on a Subject, the importance of which, as well as your great desire to
                            promote things of the kind, will I trust plead my excuse for so doing—Which is, to request your aid in procuring a
                                proper Charecter, to Commence & take Charge of Jefferson
                            College. The Trustees of that College have Commited to me this trust.
                        When I left the Territory application had been made for a Mr. Brown of this State, who, though not fully
                            qualified to be the professor of such an institution was stated to
                            be Competent to take Charge of an Academy, which we intend as a Commencement of the College. Mr. Brown has lately informed me that he Cannot make it Convenient to his private
                            affairs, to remove at present to that Country. I am therefore without any person in View at present. Will you be so good
                            as to give your aid in directing us a proper Charecter for that purpose—The superior knowledge and acquaintance you have
                            with genl. men of letters & science make me believe that the institution may be greatly forwarded by receiving your
                            assistance in this respect—
                        On the Score of Compensation it may not be very
                            inviting for the first year or two—perhaps not more than twelve or fifteen hundred dollars for teaching, and as much more
                            for performing divine Service alternately at Washington & Natchez, hence it is wished a teacher Should have this
                            double qualification, so that a person qualified in those respects
                            may Calculate on an establishment at first of about $3,000—
                        As to health perhaps no place is more so than Washington, where Jefferson College is established, which
                            together with the Vast extent of Country and increasing population that Surrounds it, and the wealth of the people
                            particularly below will Contribute to render this in a very Short
                            time one of the most flourishing Seminaries of learning on the Continent—I Shall be glad to know as soon as Convenient of
                            your reception of this letter and the probable Success of its object
                  I am with very great Respect & Consideration
                            ys.
                        
                            Robert Williams
                            
                        
                    